December 9, 2015
                              No. 03-15-00263-CR


                                      In the
                            COURT OF APPEALS
                                 For the
                  THIRD SUPREME JUDICIAL DISTRICT
                                     at Austin



               On Appeal from the 264thJudicial District Court of
                                Bell County, Texas
                              Cause Number 73061



                       JOHN LEE BOWMAN, Appellant
                                         v.

                      THE STATE OF TEXAS, Appellee


       MOTION FOR PRO SE ACCESS TO APPELLATE RECORD



      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

      COMES NOW, John Lee Bowman, Appellant herein, and files this, his

Motion for Pro Se Access to Appellate Record.          In support of said motion,

Appellant would show the Court the following:

      Appointed Counsel for Appellant has filed an Anders Brief and Motion to

Withdraw. Pursuant to the Texas Court of Criminal Appeals' recent decision in

Kelly v. State, No. PD-0702-13 (Delivered June 25, 2014), Appellant now requests

access to the appellate record for the preparation of hispro se response.
                                                                            Received'
                                                                            DEC 0 9 2DJ5
                                 PRAYER


     WHEREFORE,       PREMISES CONSIDERED,            Appellant respectfully

requests that this Court grant his Motion for Pro Se Access to the Appellate

Record.

                                  Respectfully submitted,



                                  John Lee Bowman


                                  DATE: 19.-3' )5~
>. r-
r'v £
§• oi «
ul